Name: Commission Regulation (EEC) No 3131/78 of 28 December 1978 on the use of tendering to fix levies in the olive oil sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  EU finance;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|31978R3131Commission Regulation (EEC) No 3131/78 of 28 December 1978 on the use of tendering to fix levies in the olive oil sector Official Journal L 370 , 30/12/1978 P. 0060 - 0061 Finnish special edition: Chapter 3 Volume 10 P. 0157 Greek special edition: Chapter 03 Volume 23 P. 0241 Swedish special edition: Chapter 3 Volume 10 P. 0157 Spanish special edition: Chapter 03 Volume 15 P. 0105 Portuguese special edition Chapter 03 Volume 15 P. 0105 COMMISSION REGULATION (EEC) No 3131/78 of 28 December 1978 on the use of tendering to fix levies in the olive oil sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1562/78 (2), Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), Having regard to Council Regulation (EEC) No 2751/78 of 23 November 1978 laying down general rules for fixing the import levy on olive oil by tender (4), and in particular Article 1 (1) thereof, Whereas the present situation of the world and Greek markets in olive oil is characterized by a lack of clarity which is preventing the Commission from accurately discerning the real trend of these markets and consequently from correctly fixing the import levies; whereas, as the conditions specified in Article 6 (1) of Regulation No 136/66/EEC and in Article 5 (1) of Regulation (EEC) No 2749/78 are met, the procedure for fixing the levies in question by tender should immediately be used, HAS ADOPTED THIS REGULATION: Article 1 The levies on imports from third countries and from Greece of the products listed in the Annex shall be fixed by tender. Article 2 The minimum levies shall be fixed for the first time so that they can enter into force on 1 January 1979. Article 3 This Regulation shall enter into force on 1 January 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 185, 7.7.1978, p. 1. (3)OJ No L 331, 28.11.1978, p. 1. (4)OJ No L 331, 28.11.1978, p. 6. ANNEX Products subject to import levies fixed as specified in Article 16 of Regulation No 136/66/EEC and Article 5 of Regulation (EEC) No 2749/78 >PIC FILE= "T0014375">